 


114 HR 2825 IH: Immigration Slush Fund Elimination Act of 2015
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2825 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Mr. Babin (for himself, Mr. Gosar, Mr. Olson, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To eliminate the offsetting accounts that are currently available for use by U.S. Citizenship and Immigration Services. 
 
 
1.Short titleThis Act may be cited as the Immigration Slush Fund Elimination Act of 2015. 2.Elimination of offsetting accounts (a)Amendments to Immigration and Nationality Act (1)Asylum feesSection 208(d)(3) of the Immigration and Nationality Act (8 U.S.C. 1158(d)(3)) is amended to read as follows: 
 
(3)Fees 
(A)In generalThe Secretary of Homeland Security may impose fees for— (i)the consideration of an application for asylum; 
(ii)employment authorization under this section; and (iii)adjustment of status under section 209(b). 
(B)Limited by cost of adjudicationsThe fees authorized under subparagraph (A) shall not exceed the average cost incurred by the Secretary to adjudicate the applications described in subparagraph (A). (C)Payments in installmentsThe Secretary may allow fees imposed under subparagraph (A) to be paid in installments over a specified period. 
(D)DepositsFees collected pursuant to subparagraph (A) shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States.. (2)Nonimmigrant nurse feesSection 212(m)(2)(F) of the Immigration and Nationality Act (8 U.S.C. 1182(m)(2)(F)) is amended to read as follows: 
 
(F)Fees 
(i)In generalThe Secretary of Labor shall impose, on a facility filing an attestation under subparagraph (A), a filing fee, in an amount prescribed by the Secretary of Labor, which shall not exceed $250, and which shall be based on the costs of carrying out the Secretary of Labor’s duties under this subsection. (ii)DepositsFees collected pursuant to clause (i) shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States.. 
(3)Employer feesSection 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)) is amended— (A)by amending paragraph (9) to read as follows: 
 
(9)Employer fees 
(A)In generalThe Secretary of Homeland Security shall impose a fee on an employer (excluding any employer that is a primary or secondary education institution, an institution of higher education (as defined in section 1001(a) of title 20, United States Code), a nonprofit entity related to or affiliated with any such institution, a nonprofit entity which engages in established curriculum-related clinical training of students registered at any such institution, a nonprofit research organization, or a governmental research organization) filing a petition under paragraph (1)— (i)in order to initially grant an alien nonimmigrant status described in section 101(a)(15)(H)(i)(b); 
(ii)to extend the stay of an alien having such status (unless the employer previously has obtained an extension for such alien); or (iii)to obtain authorization for an alien having such status to change employers. 
(B)AmountThe amount of the fee authorized under subparagraph (A) shall be $1,500 for each such petition except, that the fee shall be 1/2 of such amount for each such petition by any employer with not more than 25 full-time equivalent employees who are employed in the United States (determined by including any affiliate or subsidiary of such employer). (C)DepositsFees collected pursuant to subparagraph (A) shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States.; 
(B)by amending paragraph (11) to read as follows:  (11)Additional employer fees (A)In generalSubject to subparagraph (B), the Secretary of Homeland Security or the Secretary of State, as appropriate, shall impose a fee on an employer who has filed an attestation described in section 212(t)— 
(i)in order to initially grant an alien nonimmigrant status described in section 101(a)(15)(H)(i)(b1); or (ii)in order to satisfy the requirement set forth in the second sentence of subsection (g)(8)(C) for an alien having such status to obtain certain extensions of stay. 
(B)Fee amountThe amount of the fee authorized under subparagraph (A) shall be the equal to the amount imposed by the Secretary under paragraph (9). (C)DepositsFees collected pursuant to subparagraph (A) shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States.; and 
(C)by amending paragraph (12) to read as follows:  (12)Fraud prevention and detection fees (A)Fees by Secretary of Homeland SecurityIn addition to any other fees authorized by law, the Secretary of Homeland Security shall impose a fraud prevention and detection fee on an employer filing a petition under paragraph (1)— 
(i)to initially grant an alien nonimmigrant status described in subparagraph (H)(i)(b) or (L) of section 101(a)(15); or (ii)to obtain authorization for an alien having such status to change employers. 
(B)Fees by Secretary of StateIn addition to any other fees authorized by law, the Secretary of State shall impose a fraud prevention and detection fee on an alien filing an application abroad for a visa authorizing admission to the United States as a nonimmigrant described in section 101(a)(15)(L) if the alien is covered under a blanket petition described in paragraph (2)(A). (C)Fee amountThe amount of the fee imposed under subparagraph (A) or (B) shall be $500. 
(D)Fee limitationThe fee imposed under subparagraph (A) or (B) shall only apply to principal aliens and not to the spouses or children who are accompanying or following to join such principal aliens. (E)DepositsFees collected pursuant to this paragraph shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States.. 
(4)Visa waiver program feesSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended— (A)in subsection (e)(3), by amending subparagraph (B) to read as follows: 
 
(B)Collections 
(i)In generalIn addition to any other fee authorized by law, the Secretary of Homeland Security is authorized to charge and collect, on a periodic basis, an amount from each domestic corporation conducting operations under part 91 of title 14, Code of Federal Regulations, for nonimmigrant visa waiver admissions on noncommercial aircraft owned or operated by such domestic corporation equal to the total amount of fees assessed for issuance of nonimmigrant visa waiver arrival/departure forms at land border ports of entry. (ii)DepositsFees authorized under this paragraph shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States.; and 
(B)in subsection (h)(3), by amending subparagraph (B) to read as follows:  (B)Fees (i)In generalThe Secretary of Homeland Security is authorized to charge and collect, for the use of the System, a fee equal to the sum of— 
(I)$10 per travel authorization; and (II)an amount that will ensure recovery of the full costs of providing and administering the System, as determined by the Secretary of Homeland Security. 
(ii)DepositsFees authorized under this subparagraph shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States. (iii)Sunset of travel promotion fund feeThe Secretary may not collect the fee under clause (i)(I) after September 30, 2015.. 
(5)Temporary protected statusSection 244(c)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(1)(B)) is amended to read as follows:  (B)Registration fees (i)In generalThe Secretary of Homeland Security may require the payment of a reasonable fee as a condition of registering an alien under subparagraph (A)(iv), including providing an alien with an employment authorized endorsement or other appropriate work permit under this section. 
(ii)Aliens registered after July 17, 1991The Secretary of Homeland Security may impose a separate, additional fee for providing an alien registered pursuant to a designation under this section made after July 17, 1991, with documentation of work authorization. (iii)DepositsNotwithstanding section 3302 of title 31, United States Code, the fees authorized under this subparagraph shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States.. 
(6)Adjustment of statusSection 245A(c)(7) of the Immigration and Nationality Act (8 U.S.C. 1255a(c)(7)) is amended to read as follows:  (7)Application fees (A)In generalThe Secretary of Homeland Security shall provide for— 
(i)a schedule of fees to be charged for the filing of applications for adjustment of status under subsection (a) or (b)(1); and (ii)an additional fee for filing an application for adjustment of status under subsection (b)(1) after the end of the first year of the 2-year period described in subsection (b)(1)(A). 
(B)DepositsFees authorized under this paragraph shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States.. (7)Disposition of immigration feesSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended to read as follows: 
 
286.Disposition of immigration fees 
(a)Detention, transportation, hospitalization, and all other expenses of detained aliens; expenses of landing stationsAll amounts paid into the Treasury of the United States to reimburse the Department of Homeland Security for the detention, transportation, hospitalization, and any other expenses relating to the detention of aliens, and for expenses incurred by the Department of Homeland Security for landing stations referred to in section 233(b), which were paid from the appropriation for the enforcement of this title, shall be credited to the appropriation for the enforcement of this title for the fiscal year in which the expenses were incurred. (b)Purchase of evidenceAmounts expended from appropriations for the Department of Homeland Security for the purchase of evidence and subsequently recovered shall be reimbursed to the current appropriation for the Department of Homeland Security. 
(c)Fees and administrative fines and penalties 
(1)In generalAll amounts received in payment of fees and administrative fines and penalties under this title shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States. (2)Exceptions for virgin islands and guamAll fees received from applicants residing in the Virgin Islands of the United States or in Guam, required to be paid under section 281, shall be paid to the Treasury of the Virgin Islands or to the Treasury of Guam, as appropriate. 
(d)Schedule of fees 
(1)In generalIn addition to any other fee authorized by law, the Secretary of Homeland Security shall collect a $7 fee from each individual arriving at a port of entry in the United States, for— (A)the immigration inspection of such individual at such port of entry; or 
(B)the pre-inspection of such individual before such arrival while aboard a commercial aircraft or commercial vessel located outside of the United States. (2)Reduced feeIn lieu of the fee otherwise required under paragraph (1), the Secretary of Homeland Security shall collect a $3 immigration inspection or pre-inspection fee from each individual who was a passenger on a commercial vessel (other than an aircraft) and whose journey originated in— 
(A)the United States; (B)Canada; 
(C)Mexico; (D)a State, territory, or possession of the United States; or 
(E)any adjacent island. (e)Limitations on fees (1)No immigration inspection servicesNo fee may be collected from any individual under subsection (d)— 
(A)who is in transit to a destination outside the United States; and (B)for whom immigration inspection services are not provided. 
(2)Great lakes vessels 
(A)Defined termIn this paragraph, the term ferry means a vessel, in other than ocean or coastwise service, which— (i)has provisions only for deck passengers or vehicles; 
(ii)operates on a short run on a frequent schedule between 2 points over the most direct water route; and (iii)offers a public service of a type normally attributed to a bridge or tunnel. 
(B)Great Lakes vesselsNo fee may be collected under subsection (d) for immigration inspections at designated ports of entry of passengers arriving by ferry, or by Great Lakes vessels on the Great Lakes and connecting waterways when operating on a regular schedule. (3)LimitationNo fee may be collected under subsection (d) for immigration inspection or pre-inspection provided in connection with the arrival of any passenger, other than aircraft passengers, whose journey originated in— 
(A)Canada; (B)Mexico; 
(C)a State, territory, or possession of the United States; or (D)any adjacent island. 
(f)Collection 
(1)In generalEach person that issues a document or ticket to an individual for transportation by a commercial vessel or commercial aircraft into the United States shall— (A)collect from that individual the fee required under subsection (d) at the time the document or ticket is issued; and 
(B)identify on that document or ticket the fee required under subsection (d) as a Federal inspection fee. (2)Foreign ticket issuanceThe person providing transportation to an individual described in paragraph (1) shall— 
(A)collect the fee required under subsection (d) at the time such individual departs from the United States; and (B)provide such passenger a receipt for the payment of such fee if— 
(i)a document or ticket for transportation of a passenger into the United States was issued in a foreign country; and (ii)the fee required under subsection (d) was not collected at the time such document or ticket is issued. 
(3)Remittance 
(A)To the Secretary of Homeland SecurityExcept as provided under subparagraph (B), the person that collects a fee under paragraph (1) or (2) shall remit such fees to the Secretary of Homeland Security at any time before the date that is 31 days after the close of the calendar quarter in which such fees are collected. (B)Exceptions (i)Fourth quarter paymentsThe fourth quarter payment for fees collected from airline passengers shall be made not later than the date that is 10 days before the last day of the fiscal year. 
(ii)First quarter paymentsThe first quarter payment shall include any fees collected in the preceding quarter that were not remitted with the previous payment. (C)Deposit into treasuryThe Secretary of Homeland Security shall classify the fees collected under this section as miscellaneous receipts and, upon receipt, deposit such fees in the general fund of the Treasury of the United States. 
(4)RulemakingThe Secretary of Homeland Security shall issue regulations with respect to the collection of the fees required under subsection (d) and the deposit of such fees into the Treasury under paragraph (3) that are consistent with the regulations issued by the Secretary of the Treasury for the collection and remittance of the taxes imposed under subchapter C of chapter 33 of the Internal Revenue Code of 1986, but only to the extent the regulations issued with respect to such taxes do not conflict with the provisions of this section. (g)Provision of immigration inspection and pre-Inspection servicesNotwithstanding section 2 of the Act of March 2, 1931 (8 U.S.C. 1353b), or any other provision of law, the immigration services required to be provided to passengers upon arrival in the United States on scheduled airline flights shall be adequately provided when needed and at no cost (other than the fees required under subsection (d)) to airlines and airline passengers at— 
(1)immigration serviced airports; and (2)places located outside of the United States at which an immigration officer is stationed for the purpose of providing such immigration services. 
(h)Reimbursement 
(1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security is authorized to receive reimbursement from the owner, operator, or agent of a private or commercial aircraft or vessel, or from any airport or seaport authority for expenses incurred by the Secretary in providing immigration inspection services which are rendered at the request of such person or authority (including the salary and expenses of individuals employed by the Department of Homeland Security to provide such immigration inspection services). (2)Termination of authorityThe Secretary’s authority to receive reimbursement under paragraph (1) shall terminate immediately upon the provision for such services by appropriation. 
(i)Land border inspection projects 
(1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security is authorized to establish, by regulation, projects under which a fee may be charged and collected for inspection services provided at 1 or more land border points of entry if such projects— (A)establish commuter lanes that are made available to qualified United States citizens, legal permanent residents, and such aliens as the Secretary of Homeland Security determines to be eligible; and 
(B)are entirely paid for by the fees collected under this paragraph. (2)Effective dateThis subsection shall take effect, with respect to any project described in paragraph (1) that was not authorized to be commenced before September 30, 2015, on the date that is 30 days after the submission of a written plan by the Secretary of Homeland Security that describes the proposed implementation of such project. 
(3)Quarterly status reportsThe Secretary of Homeland Security shall submit a quarterly status report to Congress on each land border inspection project implemented under this subsection. (4)Pilot projectsThe Secretary of Homeland Security, in consultation with the Secretary of the Treasury, may conduct pilot projects to demonstrate the use of designated ports of entry after working hours through the use of card reading machines or other appropriate technology. 
(j)Genealogy fee 
(1)In generalThere is hereby established a fee for providing genealogy research and information services (referred to in this section as the genealogy fee). (2)CollectionAny officer or employee of the Department of Homeland Security shall collect the genealogy fee before disseminating any requested genealogical information. 
(3)DepositsThe genealogy fee shall be deposited in accordance with subsection (f)(3)(C). (4)Annual reportThe Secretary of Homeland Security shall submit an annual report to Congress that describes the amount collected in genealogy fees under this subsection. 
(k)Premium fee for employment-Based petitions and applications 
(1)AuthorizationThe Secretary of Homeland Security is authorized to collect a premium fee for employment-based petitions and applications, which shall be used— (A)to provide certain premium-processing services to business customers; and 
(B)to make infrastructure improvements in the adjudications and customer-service processes. (2)EligibilityThe Secretary may not approve a petition or application submitted with a premium fee unless the petitioner or applicant meets the legal criteria for the requested immigration benefit. 
(3)AmountThe premium fee authorized under paragraph (1) shall be— (A)equal to $1,000; and 
(B)paid in addition to other normal petition and application fees that may otherwise be applicable. (4)DepositsThe premium fee authorized under this subsection shall be deposited in accordance with subsection (f)(3)(C). 
(l)RulemakingThe Secretary of Homeland Security may prescribe such regulations as may be necessary to carry out the provisions of this section through notice and comment rulemaking.. (8)Biometric entry and exit data systemSection 7208(k)(3)(B) of the 9/11 Commission Implementation Act of 2004 (8 U.S.C. 1365b(k)(3)(B)) is amended to read as follows: 
 
(B)FeesThe Secretary of Homeland Security— (i)may impose fees for the program established under subparagraph (A); 
(ii)may adjust such fees as needed, provided that the amount collected from such fees does not exceed the aggregate costs associated with the program; and (iii)shall classify such fees as miscellaneous receipts and, upon receipt, deposit such fees in the general fund of the Treasury of the United States.. 
(9)Nonimmigrant foreign studentsSection 641(e) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372(e)) is amended— (A)by amending paragraph (2) to read as follows: 
 
(2)RemittanceThe fees collected under paragraph (1) shall be remitted by the alien pursuant to a schedule established by the Secretary of Homeland Security for immediate deposit in the general fund of the Treasury of the United States.; and (B)by amending paragraph (4) to read as follows: 
 
(4)Fees 
(A)Fee amount 
(i)In generalThe Secretary of Homeland Security shall establish the amount of the fee to be imposed on, and collected from, an alien under paragraph (1). (ii)Fee limitationsExcept as provided in clause (iii) and in subsection (g)(2), the fee imposed on any individual under this subsection may not exceed $100. 
(iii)Reduced feeThe fee imposed on an alien admitted under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) as an au pair, camp counselor, or participant in a summer work travel program shall not exceed $40. (iv)Fee basisThe amount of the fee shall be based on the Secretary of Homeland Security’s estimate of the cost per alien of conducting the information collection program described in this section. 
(B)DepositsFees authorized under paragraph (1) shall be miscellaneous receipts and deposited in the general fund of the Treasury of the United States.. (b)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by striking the item relating to section 286 and inserting the following: 
 
 
Sec. 286. Disposition of immigration fees.. 
3.Effective date for deposits into general fund of the TreasuryThe amendments made by section 2 shall take effect on— (1)the first day of the month immediately following the date of the enactment of this Act (or the immediate subsequent business day if the first day of the immediately following month is a weekend day or holiday) if the date of the enactment falls between the first and 15th day of a month, inclusive; or 
(2)the 15th day of the month immediately following the date of the enactment of this Act (or the immediate subsequent business day if the 15th day of the immediately following month is a weekend day or holiday) if the date of the enactment falls between the 16th and final day of a month, inclusive. 4.Transfer of existing fee revenue into general fund of the TreasuryAll fee revenue in all of the accounts authorized under section 286 of the Immigration and Nationality Act (8 U.S.C. 1356), as of the day before the date of the enactment of this Act, shall be transferred to the general fund of the Treasury of the United States on the effective date described in section 3. 
5.Termination of existing offsetting accountsAll of the accounts authorized under section 286 of the Immigration and Nationality Act (8 U.S.C. 1356), as of the day before the date of the enactment of this Act, shall be terminated on the effective date described in section 3.  